
	

114 HRES 561 IH: Expressing support for support of transgender acceptance.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Honda (for himself, Mr. Grijalva, Mr. Kennedy, Ms. Norton, Mr. Quigley, Mr. Pocan, Mr. Lowenthal, Ms. Lee, Mr. Ted Lieu of California, Ms. Speier, Mr. Gutiérrez, Mrs. Watson Coleman, Mr. Pallone, Mr. Van Hollen, Ms. Ros-Lehtinen, Mr. Keating, Ms. Bonamici, Mr. McDermott, Mr. McGovern, and Mr. Takano) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for support of transgender acceptance.
	
	
 Whereas at least 700,000 adults identify as transgender across our Nation; Whereas every person has an innate gender identity, and transgender people have a deeply held gender identity or gender expression that differs from their assigned sex at birth;
 Whereas our country needs more data on the transgender community for an accurate representation of the transgender population and their experiences;
 Whereas the United States Government should modernize its surveys so that transgender individuals can be counted along with everyone else;
 Whereas violence against the transgender community is a state of emergency for our Nation which calls for urgent action based on an understanding of the daily challenges transgender people face, whether it be harassment, discrimination, or violence for simply being who they are;
 Whereas at least 21 transgender individuals have been murdered in our Nation during 2015, with most being women of color;
 Whereas according to the 2011 National Transgender Discrimination Survey, 22 percent of transgender people who had interacted with police reported bias-based harassment from police, with transgender people of color reporting higher rates and 15 percent reporting being sexually assaulted while in police custody or incarceration, and almost half (46 percent) of all transgender people reported they would be uncomfortable seeking police assistance;
 Whereas there is an increasing legal consensus that Federal sex discrimination laws prohibit bias based on sexual orientation and gender identity, there is a continuing lack of and need for explicit protections in employment, education, housing, public accommodations and other settings to ensure individuals’ rights are understood and respected;
 Whereas 20 percent of transgender people will experience homelessness, with more than half reporting being harassed at a homeless shelter by residents and staff;
 Whereas transgender people continue to experience discriminatory and unlawful denials of health care and coverage, including anti-transgender insurance exclusions;
 Whereas 82 percent of transgender youth report that they feel unsafe at school, 44 percent had been physically assaulted, 67 percent had been bullied online, and 64 percent had reported their property stolen or destroyed;
 Whereas people of all ages, groups, and backgrounds may be victims of bullying, marginalization, and discrimination, and bullying may contribute to or worsen depression, anxiety, social isolation, or suicidality;
 Whereas transgender people are disproportionately impacted by identification documents reflecting their gender identity—according to a 2014 study by the Williams Institute, an estimated 84,000 transgender individuals are disproportionately affected by strict voter ID laws across ten States;
 Whereas it is estimated that more than 15,000 dedicated transgender members of our military are forced to serve in silence because of medically unjustified policies; and
 Whereas America’s diversity is one of our greatest strengths; and our great Nation strives to promote the principles of equality and justice, and the inalienable rights of all people to life, liberty, and the pursuit of happiness: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the systematic and structural challenges facing the transgender community and the need for action to improve safety and opportunity for transgender people; and
 (2)supports the transgender community and allies through the LGBT Equality Caucus and Transgender Equality Task Force.
			
